DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed December 15, 2020.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 13, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US Patent Application Pub. No.: US 2016/0149454 A1) in view of Matsuoka (US Patent Application Pub. No.: US 2014/0167241 A1) and Yamauchi et al. (US Patent Application Pub. No.: US 2016/0141772 A1).

Forming a resilient member on a busbar is a known skill in the art as exhibited by Matsuoka (reference numerals 10c, 10d, figure 1), and when applied to the base portion of Haga et al. this would disclose at least a portion of the base portion including a resilient member to allow a displacement of the power source connection terminal portion towards the busbar holder.  Yamauchi et al. disclose at least one stopper (reference numerals 60c, 60d) on the terminal (reference numeral 60, see figure 6); and a contact (reference numeral 54, 54a) on the support (reference numeral 51) which contacts the at least one stopper (see figures 6, 7A-7C); and the at least one stopper (reference numeral 60c) being located to limit a displacement of the terminal (see figure 7C), which when applied to the support and power source connection terminal portion of Haga et al. this would disclose at least one stopper on the power source connection terminal portion; and a contact on the support which contacts the at least one stopper; and the at least one stopper being located to limit a displacement of the power source connection terminal portion in a direction away from the busbar holder through the contact.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the resilient member as disclosed by Matsuoka for the base portion of Haga et al. and also include the stopper and contact as disclosed by Yamauchi et al. for the power source connection terminal portion and 
For claim 3, Haga et al. disclose the support (reference numeral 30b) surrounding at least a portion of an outer circumference of the power source connection terminal portion (reference numeral 33b, see figure 6); and the support (reference numeral 30b) includes an inner circumference that is complementary to the outer circumference of the power source connection terminal portion (reference numeral 33b) surrounded by the support (see figure 6).  
For claim 8, Haga et al. in view of Matsuoka and Yamauchi et al. disclose the claimed invention except for the at least one stopper being located to limit a displacement of the power source connection terminal portion in a direction away from a recessed surface through the contact.  Yamauchi et al. disclose the stopper (reference numeral 60c) being located to limit a displacement of the terminal (see figure 7C), and when applied to the power source connection terminal portion this would disclose the at least one stopper being located to limit a displacement of the power source connection terminal portion in a direction away from a recessed surface through the contact.  It would have been obvious to have the stopper as disclosed by Yamauchi et al. for the power source connection terminal portion of Haga et al. in view of Matsuoka and Yamauchi et al. for predictably providing desirable configuration for facilitating proper functioning of the device.  
For claim 13, Haga et al. disclose the busbar assembly further including a plurality of the busbars (reference numeral 33) arranged in a circumferential direction of the busbar holder (reference numeral 30, see figure 7); the coils (reference numerals 4, 
For claim 14, Haga et al. disclose the at least one coil connection terminal portion (reference numeral 33a, figure 6) including a U-shaped or V-shaped crimp connector (see figure 6) configured to be crimped around an end portion of a winding wire (reference numeral 16) of a coil of the electric motor (see figure 6).  
For claim 16, Haga et al. in view of Matsuoka and Yamauchi et al. disclose the claimed invention except for the busbar holder including a through hole adjacent to the at least one coil connection terminal portion; and the at least one coil connection terminal portion and the through hole partly overlap.  Having a through hole formed on a holder is a known skill as exhibited by Matsuoka (reference numerals 3a, 3b, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through hole as disclosed by Matsuoka for the busbar holder of Haga et al. in view of Matsuoka and Yamauchi et al. and have it overlap with the coil connection terminal portion for predictably providing desirable configuration for facilitating proper functioning of the device.  
For claim 18, Haga et al. in view of Matsuoka and Yamauchi et al. disclose the claimed invention except for the base portion of the at least one busbar including a cut-out coupling portion between the at least one coil connection terminal portion and the resilient member.  Matsuoka further disclose a cut-out portion (reference numeral 30e) .  

Claims 4-7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US Patent Application Pub. No.: US 2016/0149454 A1) in view of Matsuoka (US Patent Application Pub. No.: US 2014/0167241 A1) and Yamauchi et al. (US Patent Application Pub. No.: US 2016/0141772 A1) as applied to claim 1 above, and further in view of Nishikawa et al. (US Patent Application Pub. No.: US 2015/0097453 A1).
For claim 4, Haga et al. in view of Matsuoka and Yamauchi et al. disclose the claimed invention except for the support including a slot having a width that is larger than a width of the base portion of the at least one busbar.  Having different widths for the slot component is a known skill as disclosed by Nishikawa et al. (see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include different slot widths as disclosed by Nishikawa et al. for having a larger width than the width of the base portion of Haga et al. in view of 
For claim 5, Haga et al. in view of Matsuoka, Yamauchi et al., and Nishikawa et al. disclose the claimed invention except for a width of the portion of the power source connection terminal portion surrounded by the support being larger than the width of the slot.  Having a particular width for a component would merely involve having different widths for the slot which is a known skill as exhibited by Nishikawa et al. (see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a particular width as disclosed by Nishikawa et al. for the slot so that a width of the power source connection terminal portion is larger than the width of the slot for Haga et al. in view of Matsuoka, Yamauchi et al., and Nishikawa et al. for predictably providing desirable configuration for facilitating proper functioning of the device.  
For claim 6, Haga et al. in view of Matsuoka, Yamauchi et al., and Nishikawa et al. disclose the claimed invention except for a width of the portion of the power source connection terminal portion surrounded by the support being larger than the width of the base portion.  Having a particular width for a component would merely involve having different widths for the busbar which is a known skill as exhibited by Nishikawa et al. (see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a particular width as disclosed by Nishikawa et al. for the base portion so that a width of the power source connection terminal portion is larger than the width of the base portion for Haga et al. in view of 
For claim 7, Haga et al. disclose the support (reference numeral 30b) including an abutment surface defining another stopper of the at least one stopper (see figure 6), opposed to an end surface of the power source connection terminal portion (reference numeral 33b, figure 6).  
For claim 19, Haga et al. disclose the claimed invention comprising: a housing (reference numeral 5, figure 1); a stator (reference numeral 1) fixedly mounted inside of the housing and including a plurality of coils (reference numerals 4, 16, see figure 1); a magnetized rotor (reference numeral 52) rotatably mounted inside of the housing (see figure 1); and a busbar assembly (reference numerals 30, 34, figure 6) provided on an axial end side of the stator; wherein the busbar assembly includes: a busbar holder (reference numeral 30), at least a portion of which is made of an electrically insulating material (see paragraph [0044]); and a plurality of busbars (reference numeral 33) mounted on the busbar holder (reference numeral 30, see figure 6) and arranged in a circumferential direction of the busbar holder; the plurality of busbars include: a base portion (reference numeral 33c) extending along a mounting surface of the busbar holder (see figure 6); at least one coil connection terminal portion (reference numeral 33a) to be electrically connected to the coil (see figures 1, 2, 6); and a power source connection terminal portion (reference numeral 33b) extending in a direction away from the busbar holder (see figure 6); the power source connection terminal portion (reference numeral 33b) extends from the base portion (reference numeral 33c, see figure 6); the busbar assembly further including a support (reference numeral 30b) to 
Forming a resilient member on a busbar is a known skill in the art as exhibited by Matsuoka (reference numerals 10c, 10d, figure 1), and when applied to the base portion of Haga et al. this would disclose at least a portion of the base portion including a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the resilient member as disclosed by Matsuoka for the base portion of Haga et al., to include different slot widths as disclosed by Nishikawa et al. for having a larger width than the width of the base portion of Haga et al. in view of Matsuoka, and to include the stopper and contact as disclosed by Yamauchi et al. for the power source connection terminal portion and support of Haga et al. for predictably providing desirable configuration for facilitating proper functioning of the device.  
For claim 20, Haga et al. in view of Matsuoka, Yamauchi et al., and Nishikawa et al. disclose the claimed invention except for a width of the portion of the power source .  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. in view of Matsuoka and Yamauchi et al. as applied to claim 13 above, and further in view of Egami et al. (US Patent Application Pub. No.: US 2014/0246934 A1).
For claim 15, Haga et al. in view of Matsuoka and Yamauchi et al. disclose the claimed invention except for the busbar further including a plurality of coil connection terminal portions; and the at least one busbar including a resilient decoupler between two coil connection terminal portions.  Egami et al. disclose a plurality of coil connection terminal portions (reference numeral 4, see figure 6D); wherein the at least one busbar includes a resilient decoupler (reference numeral 20a) between two coil connection terminal portions (see figure 6D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a resilient decoupler as disclosed by Egami et al. for the busbar of Haga et al. in view of Matsuoka .  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. in view of Matsuoka and Yamauchi et al. as applied to claim 1 above, and further in view of Ryu (WIPO Document No.: WO 2016/076599 A1).
For claim 17, Haga et al. in view of Matsuoka and Yamauchi et al. disclose the claimed invention except for the base portion of the at least one busbar including a protruding portion extending along the mounting surface in a direction away from the resilient member.  Having a protruding portion on the busbar is a known skill in the art as exhibited by Ryu (reference numeral 240, see figures 2, 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a protruding portion as disclosed by Ryu for the base portion of the busbar of Haga et al. in view of Matsuoka and Yamauchi et al. for predictably providing desirable configuration for facilitating proper functioning of the device.  

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 are also objected to for their dependency upon aforementioned claim 9.


Response to Arguments
Applicant’s arguments, see pages 8-14 of applicant’s Remarks, filed 12/15/2020, with respect to the rejection(s) of claim(s) 1 and 19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference of Yamauchi et al. as explained above in the present action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALEX W MOK/Primary Examiner, Art Unit 2834